Citation Nr: 1733038	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability and a service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) of the stomach.

5.  Entitlement to an initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis of the right knee.

6.  Entitlement to an initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis and meniscal tear of the left knee.

7.  Entitlement to a separate initial compensable disability rating for limitation of extension from arthritis and tendonitis of the right knee.

8.  Entitlement to a separate initial compensable disability rating for limitation of extension from arthritis and tendonitis and meniscal tear of the left knee.

9.  Entitlement to a separate initial compensable disability rating for instability of the right knee under Diagnostic Code 5257.  

10.  Entitlement to a separate initial compensable disability rating for instability of the left knee under Diagnostic Code 5257.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1980 to July 1984 and from May 1989 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, November 2009, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Veteran withdrew his request for a Travel Board hearing.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The Board notes that in a June 2016 rating decision, the RO denied the Veteran service connection for a seizure disorder.  In the same month, the Veteran submitted a timely Notice of Disagreement (NOD) with the denial of service connection.  See 38 C.F.R. § 20.201 (2016).  However, the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  See e.g., July 2016 DRO letter to Veteran.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, the claim for service connection for a seizure disorder remains under the jurisdiction of the RO at this time. 

Finally, additional VA, TRICARE, private, and Social Security Administration (SSA) treatment records and examinations have been associated with the claims folder in 2016 and 2017, after certification of the Veteran's appeal.  However, the Veteran waived his right to have the RO initially consider this evidence in May 2016 and January 2017 statements from his representative.  Therefore, the Board accepts this additional medical evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   


FINDINGS OF FACT

1.  In a July 2017 rating decision, the RO granted secondary service connection for bilateral lower extremity radiculopathy.  There is no indication the Veteran has appealed that rating decision.  

2.  With regard to the issue of secondary service connection for bilateral lower extremity radiculopathy, there is no longer a controversy regarding the benefit sought on appeal, as the RO has already granted the claim.

3.  The Veteran has erectile dysfunction proximately due to or the result of his service-connected lumbar spine and PTSD disabilities.  

4.  The Veteran's current hemorrhoids are not causally or etiologically related to active service, to include any injury or event therein.

5.  The Veteran's current GERD is not causally or etiologically related to active service, to include any injury or event therein.

6.  For limitation of flexion of both the right and left knee, the evidence of record does not reveal the presence of limitation of flexion to 30 degrees, even with consideration of pain upon motion, flare-ups, and other functional loss factors.

7.  Effective November 13, 2001, for limitation of extension of both the right and left knee, the evidence of record reveals compensable limitation of extension for each knee, when considering pain, limitation of extension during flare-ups, and other functional loss factors.

8.  Effective November 13, 2001, for the both the right and left knee, although there is probative evidence of "slight" instability, the evidence of record does not demonstrate right or left knee subluxation or lateral instability to a "moderate" or "severe" degree.      


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to whether secondary service connection for bilateral lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

2.  Resolving all reasonable doubt in his favor, the Veteran's erectile dysfunction is secondary to his service-connected lumbar spine and PTSD disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a).

3.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  GERD (or an upper stomach disorder) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for an initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).  

6.  The criteria for an initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis and meniscal tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).  

7.  Effective November 13, 2001, the criteria are met for a separate, initial 10 percent rating, but no greater, for limitation of extension from arthritis and tendonitis of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2016); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

8.  Effective November 13, 2001, the criteria are met for a separate, initial 10 percent rating, but no greater, for limitation of extension from arthritis and tendonitis and meniscal tear of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2016); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

9.  Effective November 13, 2001, the criteria are met for a separate, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5257 (2016); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

10.  Effective November 13, 2001, the criteria are met for a separate, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5257 (2016); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II.  Dismissal of Secondary Service Connection for Lower Extremity Radiculopathy

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2014).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, in a July 2017 rating decision, the RO granted secondary service connection for bilateral lower extremity radiculopathy and assigned separate 10 percent disability ratings, for each lower extremity, effective from May 18, 2016.  This is a full grant of the benefit that had been sought on appeal.  Thus, this particular secondary service connection issue on appeal to the Board is rendered moot.  In other words, there is no longer a question or controversy remaining for this issue.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, secondary service connection for bilateral lower extremity radiculopathy, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal for the issue of secondary service connection for bilateral lower extremity radiculopathy is dismissed.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Initially, neither the erectile dysfunction nor the hemorrhoids nor the GERD disorders at issue are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014). The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that either began during active duty service in the early 1980s after a parachute injury, or in the alternative, developed secondary to a service-connected lumbar spine disability or PTSD, or medication taken for these disabilities.  See January 2007 Veteran's statement; April 2009 VA primary care note; December 2014 Veteran's statement.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of erectile dysfunction is caused or aggravated by a service-connected disability.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's erectile dysfunction is proximately due to or the result of the Veteran's service-connected lumbar spine and PTSD disabilities, and medication taken to treat these disabilities.  

Service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of erectile dysfunction.  Post-service, the first reported instance of erectile dysfunction is from a January 2001 VA addendum note, approximately two and a half years after separation from active duty in May 1998.  Post-service, VA treatment records dated from 2007 to 2017 have consistently listed erectile dysfunction as a current diagnosis.  The Veteran is prescribed Viagra to help treat his erectile dysfunction.  As a lay person, the Veteran has credibly stated that pain from his service-connected lumbar spine arthritis and radiculopathy of the lower extremities interferes with his sexual relations with his spouse.  The lumbar spine pain itself and the medication treated for this pain impact his ability to maintain an erection.  The same holds true for his depression and anxiety from his service-connected PTSD.  Accordingly, secondary service connection for erectile dysfunction is warranted. 

	B.  Hemorrhoids

The Veteran alleges that he was first diagnosed with hemorrhoids by military medical personnel during his active duty service in the 1980s and 1990s.  He indicated he was being treated for blood in the stool and colitis at the time his hemorrhoids were diagnosed.  See January 2015 Veteran's statement.  The Veteran is already service-connected for colitis by the RO, based on his in-service diagnosis for this disorder.    

Upon review of the evidence of record, the Board finds that service connection for hemorrhoids is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran was diagnosed with internal hemorrhoids and mixed hemorrhoids.  See April 2007 VA surgery consult / anoscope / sigmoidoscopy; August 2009 and January 2014 VA colonoscopy findings.  Thus, the Veteran clearly has hemorrhoids, and the remaining question is whether his hemorrhoids first manifested in service or is otherwise related thereto.

STRs do confirm that the Veteran was treated for abdominal distress and diarrhea in 1984 and 1997 during service.  He was diagnosed with cholecystitis, viral syndrome, and colitis, among other digestive diagnoses.  The Veteran has indicated he was being treated for blood in the stool and colitis at the time his hemorrhoids were diagnosed during service.  In other words, he states that military medical personnel told him he had hemorrhoids during service.  See January 2015 Veteran's statement.  The Court has held that lay evidence regarding what a medical professional told a lay person was specifically listed as an example of competent lay testimony in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's competence to report that military medical personnel told him he has hemorrhoids is not in dispute.  See also 38 C.F.R. § 3.159(a)(2).  

However, the Board must then determine if these lay assertions of an in-service diagnosis for hemorrhoids is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The Board finds the Veteran's lay assertions regarding the in-service diagnosis for hemorrhoids are not credible or probative.  STRs dated in the 1980s and 1990s are negative for any complaints, treatment, or diagnosis of hemorrhoids.  In fact, during active duty, at Reports of Medical History dated in August 1979, December 1980, March 1989, August 1993, April 1995, and April 1998 (at separation), the Veteran specifically denied any history of hemorrhoids.  Moreover, no hemorrhoids were assessed or noted upon objective examination as well in August 1979, December 1980, March 1989, April 1995, and in April 1998 (at separation).

In this regard, the Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 36-37 (Fed. Cir. 2006).  However, it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur. AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (internal citations omitted). For example, a foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

While cognizant that the absence of contemporaneous records is not an absolute bar to a Veteran's ability to prove his claim, the Veteran's STR examinations and STR Reports of Medical History in the present case are not supportive of treatment for or a diagnosis of hemorrhoids during service.  In fact, these STRs provide evidence against an in-service diagnosis or in-service history of hemorrhoids.  The Board finds these are the types of examinations that would have recorded hemorrhoids.     The Veteran's STR treatment records for colitis and diarrhea and abdominal distress also should have noted hemorrhoids if they were present, as the Veteran alleges.  Based on the Veteran's STRs, his lay statements regarding an in-service hemorrhoids diagnosis are in fact somewhat inconsistent with the direct findings in these STRs.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  The credibility of a witness can be impeached by a showing inconsistent statements or impairment in memory, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (providing that despite the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Post-service, the first clinical evidence of hemorrhoids is from an April 2007 VA surgery consult / anoscope / sigmoidoscopy.  This is approximately nine years after separation from service in 1998.  Also, VA treatment records dated from 2000 to 2006 did not mention any hemorrhoids.  At a May 2002 VA general medical examination, the Veteran discussed knee problems and other medical conditions, but not hemorrhoids.  In any event, with regard to any potential allegation of continuity of symptomatology, the Federal Circuit has held that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by way of continuity of symptoms as described in § 3.303(b).  See again Walker, 708 F.3d at 1340.  In this vein, the Veteran's hemorrhoids are not listed as one of those chronic diseases, such that service connection in the present case would not be available for continuity of symptoms of any hemorrhoids.    

Post-service, with regard to a nexus, there is no probative medical evidence of record linking the Veteran's current hemorrhoids with any alleged treatment during his periods of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is competent to report purported symptoms and treatment for hemorrhoids both during and after service.  However, the Board has already found the lay assertions regarding in-service treatment for hemorrhoids are not probative in the instant case.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The STR Reports of Medical History and examinations are inconsistent with the Veteran's lay assertions.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, the preponderance of the evidence is against service connection for hemorrhoids.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      C.  GERD (Upper Stomach Disorder)

As noted above, the Veteran is already service-connected by the RO for a lower digestive system disability - colitis, based on his in-service diagnosis.

The Veteran alleges that he was first diagnosed with hiatal hernia or reflux or an esophagus disorder by military medical personnel during his active duty service in 1998.  See January 2013 VA gastroenterology note; January 2015 Veteran's statement.  He maintains that his upper stomach problems have continued post-service.    

Upon review of the evidence of record, the Board finds that service connection for GERD (or an upper stomach disorder) is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran was diagnosed with GERD (also described as heartburn or acid reflux).  See January 2004 VA treatment record and primary care note; May 2013 VA stomach examination.  Thus, the Veteran clearly has GERD, and the remaining question is whether his GERD first manifested in service or is otherwise related thereto.

STRs do confirm that the Veteran was treated for nausea and abdominal stress in the 1980s and the 1990s during service.  He was diagnosed with cholecystitis, viral syndrome, and colitis, among other digestive diagnoses.  An October 1993 STR documented an acute onset of lower abdominal pain, with a notation that he had a long history of abdominal pain diagnosed as gallstones.  As a lay person, the Veteran alleges that he was first diagnosed with an upper stomach disorder such as hiatal hernia or reflux or an esophagus disorder by military medical personnel during his active duty service in 1998.  In other words, he states that military medical personnel told him he had hiatal hernia during service.  See January 2013 VA gastroenterology note.  The Court has held that lay evidence regarding what a medical professional told a lay person was specifically listed as an example of competent lay testimony in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's competence to report that military medical personnel told him he has an upper stomach disorder such as hiatal hernia is not in dispute.  See also 38 C.F.R. § 3.159(a)(2).  

However, the Board must then determine if these lay assertions of an in-service diagnosis for an upper stomach disorder are credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The Board finds the Veteran's lay assertions regarding in-service diagnosis for hiatal hernia are not credible or probative.  STRs dated in the 1980s and 1990s are negative for any complaints, treatment, or diagnosis of hiatal hernia, GERD, reflux, or heartburn or any other upper digestive system disorder.  In fact, during active duty, at Reports of Medical History dated in August 1979, December 1980, March 1989, August 1993, April 1995, and April 1998 (at separation), the Veteran specifically denied any history of frequent indigestion.  Moreover, no hiatal hernia, GERD, reflux, or heartburn was assessed or noted upon objective examination as well in August 1979, December 1980, March 1989, April 1995, and in April 1998 (at separation).

In this regard, the Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 36-37 (Fed. Cir. 2006).  However, it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur. AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (internal citations omitted). For example, a foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

While cognizant that the absence of contemporaneous records is not an absolute bar to a Veteran's ability to prove his claim, the Veteran's STR examinations and STR Reports of Medical History in the present case are not supportive of treatment for or a diagnosis of any upper stomach disorder such as hiatal hernia, GERD, reflux, or heartburn during service.  In fact, these STRs provide evidence against an in-service diagnosis or in-service history of hiatal hernia, GERD, reflux, or heartburn.  The Board finds these are the types of examinations that would have recorded such a diagnosis.  The Veteran's STRs for other lower stomach and abdominal problems also should have noted an upper stomach disorder such as hiatal hernia, GERD, reflux, or heartburn if they were present, as the Veteran alleges.  Based on the Veteran's STRs, his lay statements regarding an in-service upper digestive system diagnosis such as hiatal hernia are in fact somewhat inconsistent with the direct findings in these STRs.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  The credibility of a witness can be impeached by a showing inconsistent statements or impairment in memory, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (providing that despite the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

Post-service, the first clinical evidence of GERD or heartburn is from January 2004 VA treatment records.  This is approximately five to six years after separation from service in 1998.  Also, VA treatment records dated from 2000 to 2003 did not mention any GERD or heartburn or hiatal hernia or reflux.  There was some mention of abdominal pain in 2002, but it is not apparent this was associated with a disorder of the esophagus such as GERD.  Moreover, at a May 2002 VA general medical examination, the Veteran discussed knee problems and other medical conditions, but not heartburn or GERD.  In any event, with regard to any potential allegation of continuity of symptomatology, the Federal Circuit has held that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by way of continuity of symptoms as described in § 3.303(b).  See again Walker, 708 F.3d at 1340.  In this vein, the Veteran's GERD or heartburn or reflux is not listed as one of those chronic diseases, such that service connection in the present case would not be available for continuity of symptoms of any GERD.      

Post-service, with regard to a nexus, there is no probative medical evidence of record linking the Veteran's current GERD with any alleged treatment during his periods of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is competent to report purported symptoms and treatment for GERD or heartburn or reflux both during and after service.  However, the Board has already found the lay assertions regarding in-service treatment for GERD-like symptoms are not probative in the instant case.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The STR Reports of Medical History and examinations are inconsistent with the Veteran's lay assertions.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, the preponderance of the evidence is against service connection for an upper stomach disorder such as GERD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran has appealed the April 2008 rating decision that granted service connection for his bilateral knee arthritis and tendonitis.  He has expressed disagreement with the initial 10 percent ratings assigned for each knee since November 13, 2001.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his bilateral knee disorders have been more severe than at others for the time period from since November 13, 2001 to the present.  Id.  

The Veteran's arthritis and tendonitis of the right knee is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (limitation of flexion of the right knee with traumatic arthritis).  The 10 percent rating has been in effect since November 13, 2001, the day the Veteran's original service connection claim was received by the RO.

The Veteran's arthritis and tendonitis and meniscal tear of the left knee is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (limitation of flexion of the left knee with traumatic arthritis).  The 10 percent rating has been in effect since November 13, 2001, the day the Veteran's original service connection claim was received by the RO.

Traumatic arthritis under Diagnostic Code 5010 is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, such as the present case, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

The Veteran's arthritis and tendonitis in both knees was observed to be painful on multiple occasions in the record.  In light of this fact, the Veteran's current 10 percent ratings for arthritis of each knee were awarded pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011), which together held that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  Moreover, Diagnostic Code 5003 /5010 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Hence, the Veteran was assigned the minimum 10 percent ratings for each knee under Diagnostic Code 5010-5260 for arthritis of the knees with limitation of flexion.  In short, the Veteran has been assigned minimum 10 percent ratings due to his right and left knee arthritis confirmed by X-rays, even though his range of motion of both knees (flexion and extension) would ordinarily be noncompensable.  The Board adds that for painful motion assigned pursuant to 38 C.F.R. § 4.59 and Burton, a lay person is competent to provide "objective" evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

	A.  Right and Left Knee Flexion Beyond 10 Percent

However, upon review, the evidence of record does not support an increased initial rating above the 10 percent assigned for each knee for the Veteran's arthritis and tendonitis under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of evidence of record does not establish limitation of flexion to 30 degrees, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Specifically, the following evidence is not supportive of a higher rating for limitation of flexion of either knee:

A May 2002 VA examination noted chronic tendinitis of the knees.

In an August 2002 Veteran's statement, the Veteran reported his knees were weak, painful, and worsening.  

In a September 2002 Veteran's statement, the Veteran reported his knees have become worse and painfully intolerable, as they are weak.  

A March 2003 magnetic resonance imaging (MRI) of the right knee revealed mild degenerative changes.

A March 2003 VA knee examination noted passive and active range of motion of the right knee of 120 degrees flexion.  There was pain upon palpation.  Also, mild atrophy at the quadriceps was observed.  Pain in the right knee began at 125 degrees of flexion and ended at 120 degrees.  On acute flare-ups of pain, there is 50 percent less range of motion of the right knee, which would be approximately 60 degrees of flexion.  Pain was visibly manifested in the right knee on motion.  Further examination of the right knee reveals that there is objective evidence of fatigue or fatigability involving the right knee.  There is a definite decrease in range of motion in the right knee on repetitive motion of the right knee times six.  That is, right knee flexion is definitely decreased on repetitive motion.  Right knee flexion was decreased to 100 degrees.  The VA examiner concluded that pain in the right knee has a major functional impact for the Veteran.  Nonetheless, this VA examination report does not establish limitation of flexion to 30 degrees, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A March 2003 VA knee examination noted passive and active range of motion of the left knee of 125 degrees flexion.  Further examination of the left knee showed crepitus.  But there was no atrophy of the quadriceps muscles of the left knee.  There was also mild pain to palpation involving the anterior aspect of the left knee.  Pain in the left knee was recorded to begin at 130 degrees of flexion and ended at 125 degrees of flexion.  On acute flare-ups, there was 20 percent less range of motion.  Pain is visibly manifested in the left knee on motion.  There were also objective signs of fatigability involving the left knee.  There was a definite decrease in range of motion of the left knee on repetitive motion of the left knee times six.  Left knee flexion was decreased to 110 degrees.  The VA examiner concluded that pain in the left knee has a major functional impact for the Veteran.  Nonetheless, this VA examination report does not establish limitation of flexion to 30 degrees, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

An August 2004 VA treatment record indicated there was a popping sound on flexion of the right knee.  But range of motion was normal for the right knee with no pain. 

A June 2006 VA knee examination considered both active and passive range of motion for the right knee.  The Veteran exhibited range of motion of the right knee from 0 degrees of extension to 120 degrees of flexion, with pain beginning at 105 degrees of flexion.  There was no additional loss following repetitive activity (pain, weakness, fatigability).  The impression of an X-ray was of a normal right knee.  The assessment was chondromalacia of the right knee and chronic right knee strain / sprain.

A June 2006 VA knee examination considered both active and passive range of motion for the left knee.  The Veteran exhibited range of motion of the left knee from 0 degrees of extension to 125 degrees of flexion.  There was no additional loss following repetitive activity (pain, weakness, fatigability).  The impression of an X-ray was of a normal left knee.  The assessment was chondromalacia of the left knee and chronic left knee strain / sprain.  

The June 2006 VA knee examiner assessed no evidence of abnormal weight bearing.  But there were significant effects on the Veteran's occupation - the Veteran is a long-haul truck driver and has to make frequent stops because of pain and stiffness in both knees.  This affects his delivery schedule.  Nonetheless, this June 2006 VA examination report does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A January 2007 VA primary care note conveyed that the range of motion for both knees was normal (NL).  

A June 2007 VA nursing note elicited no pain in either knee on range of motion testing or on palpation.  

A January 2008 VA treatment noted described complaints of bilateral knee pain.  On examination, there was no tenderness or guarding noted.  Strength of the left knee was 5/5 with no edema, but there was minimal crepitus.  X-ray of the knees showed no fracture, dislocation, arthritic or inflammatory changes.  The joint space was well maintained and there was no effusion.

In a latter January 2008 VA treatment report, the Veteran endorsed continuing complaints of knee pain.  There was no effusion; no significant joint line tenderness; and no significant guarding.  The Veteran walked with a nonantalgic gait.  A differential diagnosis of chondromalacia, meniscal pathology was given with a February 2008 MRI completed that showed a meniscal tear involving the medial meniscus of the anterior and posterior horn of the left knee, and a small joint effusion.

A November 2008 VA treatment record documented that the Veteran hurt his left knee climbing into a truck and twisting his body.  He felt left knee pain when stepping on the clutch of the truck at work.  On examination, the left knee was swollen inferiorly with a likely effusion most obvious on the medial side.  However, the Veteran exhibited full range of motion of the left knee, with pain experienced after flexing.  He was given an injection for the left knee pain and swelling and was placed on bedrest for 1 week.  He was then scheduled for a left knee arthroscopy, and given knee braces.  

At a February 2009 VA knee examination, the Veteran recounted that he uses topical pain cream, a knee brace, and Tylenol to treat this condition as needed.  He uses a cane for ambulation and has requested an automatic transmission instead of a clutch at work for his job as a truck driver.  He denied having any type of surgery on the left or right knee.  He has flare ups of the knees with cold weather, stairs, and direct pressure like using a clutch.  He has to avoid running and avoid climbing stairs.  He can only walk a short range - 25 feet with pain.  He exhibits an antalgic gait.  According to the Veteran, he has moderate difficulty with extensive weight-bearing activities.  

On physical examination of the left knee at the February 2009 VA knee examination, there was tenderness over the infra-patellar tendon and there was possibly mild effusion.  The range of motion was guarded, and showed left knee flexion at 140 degrees with pain at the endpoint.  There was objective evidence of pain, fatigue, and weakness following repetitive movement.  He reported difficulty with extensive weight bearing activities, but there were no signs of abnormal weight bearing.  X-ray of the left knee was normal.  For the right knee, there was normal range of motion of the right knee from 0 degrees of extension to 140 degrees of flexion.  The examiner noted painful motion of the right knee at 104 degrees flexion.  There was tenderness of the right knee, but no edema, effusion, or weakness of the right knee.  Nonetheless, this does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

VA X-rays of the left knee dated in February 2009 revealed tendonitis with effusion.  

In March 2009, the Veteran underwent VA left knee arthroscopy surgery.

A March 2009 VA surgery outpatient H&P note disclosed 135 degrees flexion of the left knee with effusion.  Nonetheless, this does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In a March 2009 NOD, the Veteran claimed his knees impair his ability to work as a truck driver.  The disability decreases his annual income.  The following worsens his knees: cold weather; climbing up and down stairs; and sitting for long periods of time in his truck.  

An April 2009 statement from the Veteran's spouse, M.M., stated that the Veteran was once physically active, but now that his knees have become weaker, he is unable to exercise.  The Veteran is in intense pain and his knees buckle at times.  His leg muscles are visibly diminished from the lack of usage since he no longer performs weighted training on his legs.

In a May 2009 buddy statement, M.C., a co-worker wrote that she has known the Veteran for two and a half years, observing his worsening condition.  She has modified the Veteran's employment responsibilities in order to accommodate his knee condition.

A May 2009 MRI of the right knee assessed no ligamentous or meniscal tears.  The cruciate and collateral ligaments were intact.

At a May 2009 VA fee basis consult, the right knee exhibited limited range of motion (actual degrees were not expressed).  

A June 2009 VA physical therapy consult commented that the Veteran has weakness of the right knee.  However, upon testing, active range of motion of both knees was normal and strength was 4/5.  Tenderness was also noted.  

An October 2009 VA primary care note recorded left knee swelling, but no edema.

A March 2010 VA orthopedic surgery consult showed left knee range of motion of 0 degrees extension to 135 degrees flexion.  Both active and passive range of motion was elicited.  There was no effusion and no lateral joint line tenderness, but   some swelling was observed.  Nonetheless, this does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A February 2011 VA treatment note confirmed the use of a cane and braces for support of the knees.  Active range of motion observed was flexion to 45 degrees with tenderness.  The Veteran recently hurt his right knee stepping off his truck at work.  Although flexion was considerably diminished in February 2011, this record does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A March 2011 MRI of the right knee diagnosed chondromalacia of the medial facet of the patella with small erosion.  There was no meniscal or ligamentous tear or acute findings.

An April 2011 MRI of the left knee revealed no acute osseous findings.  No ligamentous or meniscal tear is defined.  Venous abnormality is visualized in the popliteal space with an absent segment of the popliteal vein and findings suggesting developmental variation with reconstitution or a venous angioma with reconstitution.  There was no meniscal tear of the left knee.

An August 2011 VA orthopedic surgery note stated the Veteran was fitted for a hinged knee brace for both the right and left knees. 

In an October 2011 Veteran statement, the Veteran underscored that he was limited in speed and distance when it comes to walking.  Moving up and down stairs is a painful challenge and entails a risk of falling.  The Veteran tries to avoid stairs and ramps.  Because of his knees, the Veteran has not run in three or four years.  

In an October 2011 VA Form 21-4142 (medical authorization), the Veteran reported his symptoms have become worse for both knees.  He has weakness, fatigue, buckling, locking, stiffness, severe aches, and sharp pains.  He has great difficulty climbing stairs, and he is not able to run or walk fast.  He utilizes physical therapy, rest, massage, Jacuzzi, and medication, along with an electrical device that sends a current thru his knee.  All of this helps me to manage pain but each has its limitations, according to the Veteran.  He added he has some good days, but more bad days.  If he does not perform at least thirty to forty-five minutes of physical therapy every other day, his knees will regress quickly.  Pain and fatigue sets in at level 10. Also, physical activity if done too fast or too long or too heavy will also make him non-mission capable for thirty days or more at his work.   

At an October 2011 VA knee examination, the Veteran reported his knees are unreliable, weak, and painful during cold weather and he walks faster than normal.  The examination noted that he had 130 degrees of flexion for the left knee with consideration of pain (normal endpoint is 140 degrees).  The examination noted he had 120 degrees of flexion for the right knee (normal endpoint is 140 degrees) with painful motion.  Painful motion for right knee flexion was noted to begin at 100 degrees.  However, the Veteran had no further loss of range of motion upon repetitive testing.  The Veteran did exhibit functional loss factors of pain on movement, less movement than normal for right knee, and tenderness to touch.  His strength testing was 5/5 for both knees.  The functional impact for the Veteran was chronic right knee pain with episodes of severe right knee pain.  There was no interference with weight-bearing.  Nonetheless, this examination does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

At an April 2012 VA knee examination, the Veteran reported left and right knee locking after exposure to cold weather or sitting, describing the pain only without a popping or snapping sensation.  He also described a painless "bucking."  He did not report that flare-ups impact the function of the knee and/or lower leg.  His left knee and right knee demonstrated flexion of 140 degrees, with no objective evidence of painful motion.  However, the examiner did note that the Veteran was not able to perform repetitive-use testing with three repetitions because he was in pain, so no further range of motion testing could be performed.  The Veteran uses a knee brace regularly.  The examiner ascertained the Veteran had functional loss / impairment due to his left knee and right knee.  There was 5/5 strength for both knees, but the Veteran can walk only 1/2 mile, lift only 20 pounds, and sit and stand for only 2-3 hours.  The Veteran must frequently change his position to be comfortable.  Nonetheless, this examination does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A July 2012 VA nursing triage note commented the Veteran was unable to flex or extend his left leg to ambulate, his knee tightens up, and he is unable to bear weight.

A December 2012 VA orthopedic surgery note considered that both knees have pain, locking, and weakness.

A May 2013 VA general medical examination remarked there was knee extension strength of 5/5 and knee reflexes were normal.

In a December 2014 Veteran statement, the Veteran asserted there has been a significant increase of pain to his left knee, and behind the left knee.  With prolonged sitting and prolonged standing, the left knee will lock for approximately five to ten minutes continuously throughout the day.  There is intense pain (level 10) when body weight is applied to the left knee in an effort to stand and during forward movement.  He forces himself to walk without bending his left knee upon standing.  He has to have a large table and an open stable chair to sit in, to be able to move his legs now and then.  Even then his left knee locks and pain is elicited when full weight is applied.  His left leg remains straight as he wobbles forward until it loosens.  He uses a cane sometimes to alleviate weight-bearing pain behind his left knee and to keep his from falling to the ground.  So by far, his left knee has surpassed his right knee in lack of flexibility, stiffness, and locking in place.  Both knees do buckle, and have chronic frontal knee pain, but the left knee swells or appears to be bigger in size significantly, especially after walking for almost a mile.  The Veteran reported having two types of braces.  The Veteran was prescribed an additional left knee brace with extra circular padding to help hold the knee in place. Other than that he utilizes the standard hinged braces on both knees and alternates on the left knee depending on the level of activity that day.

The impression of a July 2015 MRI of the left knee was linear tear posterior horn medial meniscus with inferior articular surface involvement.  There was chondromalacia with mild joint effusion.  X-rays showed degenerative changes of the left knee.  The Veteran uses a four-prong cane and a stabilizing brace.  There is swelling.  The diagnosis was left knee meniscal tear.   

At an April 2016 VA knee examination, the Veteran reported left knee inflammation with no intervention accept braces, which he has stopped using.  He complained of stabbing pain all the time.  There were no flare-ups, and no range of motion loss.  Right and left knee range of motion was normal at 0 degrees to 140 degrees.  There was no pain on weight bearing, no tenderness, no crepitus, and no pain.  The Veteran had three repetitions.  The examiner assessed that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  The Veteran exhibited 5/5 strength testing of the knee muscles.  There was no history of recurrent effusion, but he did have a history of left knee meniscal / meniscus tear.  Nonetheless, this examination does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In a May 2016 Veteran's statement, the Veteran suggested that when he underwent testing at the above April 2016 VA knee examination, it was one of his good days.  The Veteran explained that he has good days, when pain knee levels are mild.  Regardless, he has bad days as well, when knee pain levels are high.  In addition, he endorsed having "extreme bad days," which are physically debilitating and range of motion of the knees is restricted.  

An August 2016 MRI of the left knee showed meniscal tear in left knee posterior horn medial meniscus with pain.

At a March 2017 VA knee examination, the Veteran indicated he had flare-ups, when the right knee turns bad and swells up.  The left knee is worse with pain and weaker than the right knee.  As to functional loss, the Veteran stated it is hard to use the clutch and hard to climb into the cab of a truck when working.  It is also hard to climb stairs.  On examination, there was pain on weight bearing.  There was pain noted on examination, but it did not result in functional loss according to the VA examiner.  The VA examiner also counseled that the examination was not conducted not during a flare-up of knee pain.  Right and left knee range of motion was normal at 0 degrees to 140 degrees.  There was no tenderness, no crepitus, and no pain.  The Veteran underwent three repetitions.  The VA examiner determined that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  The Veteran exhibited 5/5 strength testing of muscles.  The Veteran uses a knee brace and a cane occasionally for stability.  There was no history of recurrent effusion, but the Veteran has a history of left knee meniscal / meniscus tear.  The Veteran's knees impact his ability to perform certain occupational tasks - it is hard to drive a truck and step on the clutch; it is hard to get into and out from the vehicle by climbing in or out.  Thus, the VA examiner reflected that the knee condition limits the Veteran's ability to function in the occupational environment as a truck driver.  Nonetheless, this examination does not establish limitation of flexion to 30 degrees for either knee, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In light of the above medical and lay evidence, even with consideration of the factors of pain, weakness, and other functional loss, the Board finds that the Veteran's pain and limitation of right and left knee flexion at no point warrants a rating in excess of the currently assigned 10 percent rating for each knee.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion for both the right and left knee. 

The Board acknowledges that a November 2012 VA primary care note stated that the Veteran exhibited left knee flexion limited to 15 degrees.  However, this piece of evidence appears to be an outlier, unsupported by the other clinical findings of record.  It does not accurately depict the severity of the Veteran's left knee flexion throughout the entire appeal period.  A disability can have inactive and active stages, requiring the application of staged ratings.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, in Voerth v. West, the Court found Ardison inapplicable where the veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare up).  This one instance of left knee flexion limited to 15 degrees in a November 2012 VA primary care note does not require a separate staged rating when considering the length and severity of the symptoms in question.

Accordingly, the evidence of record does not support initial disability ratings above 10 percent for the Veteran's right and left knee flexion.  38 C.F.R. § 4.3.  

      B.  Separate Ratings for Bilateral Knee Extension

With regard to limitation of extension (Diagnostic Code 5261) and functional loss, VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, without violating the rule against pyramiding.  VAOPGCPREC 9-2004 (Sept. 17, 2004); 69 Fed. Reg. 59,990 (2004).  For the both the right and left knee, the Veteran has credibly indicated there is painful extension of both knees during flare-ups.  Moreover, there is some evidence of left knee extension limited to 10 degrees at certain times, which supports a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  For example, the March 2003 VA knee examiner noted -5 degrees of extension for the right knee with pain, with 50 percent less extension during acute flare-ups.  Pain in the left knee was also noted to begin at -6 degrees of extension.  An October 2011 VA knee examiner observed painful extension beginning at 40 degrees and 35 degrees for the knees (this evidence appears to be an outlier, unsupported by all other clinical evidence of record).  

Regardless, resolving doubt in the Veteran's favor, effective November 13, 2001, the Board will grant separate, additional 10 percent ratings for each knee for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.3.  

However, upon review, the evidence of record does not support an increased initial rating above the 10 percent now assigned for each knee under Diagnostic Code 5261 for limitation of extension.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of evidence of record does not establish limitation of extension to 15 degrees or more, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  That is, even when considering pain and repetition of motion and other functional loss factors, limitation of extension of the knees was not a level above 10 percent.  See e.g., March 2003 VA examination (-5 degrees and -6 degrees of extension); June 2006 VA examination (0 degrees of extension); February 2009 VA knee examination (0 degrees of extension); March 2009 VA surgery outpatient H&P note (0 degrees of extension); March 2010 VA orthopedic surgery consult (0 degrees of extension); April 2012 VA knee examination (0 degrees of extension); April 2016 VA knee examination (0 degrees of extension); March 2017 VA knee examination (0 degrees of extension); August 2004 VA treatment record (normal range of motion for the knees); January 2007 VA primary care note (normal range of motion for the knees); June 2007 VA nursing note (normal range of motion for the knees); and June 2009 VA physical therapy consult (normal range of motion for the knees). 

(The one instance at the October 2011 VA knee examination of painful extension of the knees beginning at 40 degrees and 35 degrees was an outlier, not supported by any other evidence of record).

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  The Board has considered the competent and credible lay evidence from the Veteran when considering functional loss.  However, an increased evaluation beyond the four separate 10 percent ratings for limitation of flexion and extension of the right and left knee is not warranted, on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case.  The Veteran's symptoms are supported by pathology consistent with the assigned ratings.  In other words, the effect of the pain and other factors in the Veteran's knees is contemplated in the four separate 10 percent ratings assigned above for limitation of flexion and extension.  Once again, pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the knees.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  However, other diagnostic codes for knee disabilities are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5259 (removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  No probative medical or lay evidence of record supports application of any of these diagnostic codes.  Therefore, the Board will continue to evaluate the Veteran's arthritis and tendonitis of the knees under Diagnostic Codes 5260 and 5261 involving limitation of flexion and limitation of extension.  

In making this determination, for the left knee, the Board acknowledges that the Veteran is service-connected by the RO for left knee meniscal tear, associated with his service-connected left knee arthritis.  In particular, a February 2008 MRI of the left knee first revealed a meniscal tear involving the medical meniscus of the anterior and posterior horn.  There was also small joint effusion.  MRIs of the left knee dated in July 2015 and August 2016 revealed similar findings of a meniscal tear.    

In this regard, under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The 20 percent rating is the only rating available under this diagnostic code.  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  In addition, Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98.   Likewise, Diagnostic Code 5258 would also require consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45.  

Therefore, in the present case, the Board has considered the propriety of assigning a separate, additional 20 percent rating for the already service-connected left knee meniscus injury under Diagnostic Code 5258.  However, VBA's M21-1 Live Manual instructs VA not to assign separate evaluations for a meniscus disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (dislocated semilunar cartilage) and limitation of motion of the same knee under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) or 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension).  The explanation is that limitation of motion of the knee is already contemplated by the meniscus Diagnostic Codes (5258 and 5259).  Although 38 C.F.R. § 4.71a, Diagnostic Code 5258 refers to "dislocated" cartilage and "locking" of the knee, this meniscus diagnostic code already contemplates limitation of motion of the knee through functional impairment with use (namely pain and effusion).  See M21-1, VBA Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block i (change date May 25, 2017).  The Board emphasizes that the evaluation of the same manifestation under different diagnoses are to be avoided, as this would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.        
  
As to arthritis, since the Veteran is already in receipt of separate, multiple 10 percent evaluations for limitation of motion (flexion and extension) of each knee under both Diagnostic Codes 5260 and 5261, arthritis does not provide a basis to increase the Veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  In this regard, under Diagnostic Code 5003, in the absence of limitation of motion, a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the knee is considered a major joint).  However, this provision for a 20 percent rating for arthritis would not be applicable here, as the record above clearly shows some limitation of motion for both knees during flare-ups.  Moreover, at this juncture, the Veteran has been assigned four separate 10 percent ratings for his bilateral knee arthritis under Diagnostic Codes 5260 and 5261, which exceeds the single, maximum 20 percent rating that is possible under Diagnostic Code 5003.  See 38 C.F.R. § 4.25 (combined ratings table).  

Finally, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In the present case, the evidence of record satisfies the requirements of the Correia case, as several VA examinations considered both active and passive range of motion as well as the effect of weight-bearing on the Veteran's knees.   

Accordingly, effective November 13, 2001, the Board will grant separate, additional 10 percent ratings for each knee for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.3.  

      C.  Separate Ratings for Bilateral Knee Instability

The Board has also considered application of Diagnostic Code 5257 for instability of both knees.  In fact, the Board sees that the RO appears to have already assigned separate 10 percent ratings for slight instability of both knees, but may have actually combined this instability rating with the rating for limitation of motion rating of the knees.  In other words, the RO failed to separate the ratings for bilateral knee instability and bilateral knee limitation of motion.  See April 2008 rating decision; June 2009, July 2009, and December 2014 Supplemental Statements of the Case (SSOCs).  

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under Johnson v. Brown, 9 Vet. App. 7, 11 (1996), Diagnostic Code 5257 is not predicated on loss of range of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the Deluca case do not apply to Diagnostic Code 5257.

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this regard, VA's General Counsel has held that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997).  VA's General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Regardless, VA's General Counsel added that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  

In the present case, application of the provisions of both VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is warranted here. 

Effective November 13, 2001, the evidence of record supports initial, separate 10 percent ratings for instability of both knees under Diagnostic Code 5257.  38 C.F.R. § 4.7.  Specifically, the Board has reviewed VA, private, and SSA treatment records dated from 2002 to 2017, as well as the Veteran's lay statements.  These records frequently indicated that the Veteran's knees "give out."  He has "locking" or "bucking" of his knees.  At times he has effusion.  The Veteran started out wearing basic knee braces, but eventually switched to stronger hinged braces on both knees, as well as a special brace with extra circular padding for the left knee when it swells.  At times he also uses a cane for stability.  The Veteran credibly reported falling down due to knee instability.  The March 2003 VA knee examiner concluded there was "mild" varus deformity and swelling, "mild" lateral instability, and laxity.  The June 2006 VA knee examiner concluded there was abnormal patellar tracking assessed as "mild" dislocation/subluxation of both knees.  Resolving any doubt in his favor, effective November 13, 2001, separate, initial 10 percent ratings are warranted under Diagnostic Code 5257 for "slight" instability of both knees.  38 C.F.R. § 4.3.  

However, initial ratings beyond 10 percent are not warranted for bilateral knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, the medical and lay evidence of record does not reflect "moderate" or "severe" lateral instability or recurrent subluxation in either knee, which is required for higher 20 or 30 percent ratings.  In particular, after objective examination and testing of the knees, VA medical practitioners of record frequently determined that joint stability tests were normal.  That is, the anterior instability (Lachman test), the posterior instability (posterior drawer test), and the medial-lateral instability (varus / valgus tests) were frequently normal.  See January 2008 VA treatment record; February 2009 VA knee examination; March 2010 VA orthopedic surgery consult; October 2011 VA knee examination; April 2012 VA knee examination; April 2016 VA knee examination; March 2017 VA knee examination.  Most of the VA examiners added there was no history of recurrent patellar subluxation / dislocation.  There was no X-ray evidence of patellar subluxation.  In summary, any signs of instability present in either knee are more than adequately reflected in the separate 10 percent ratings assigned because they are at most "slight" in degree.  38 C.F.R. § 4.1.  

In conclusion, effective November 13, 2001, the Board finds that the medical and lay evidence of record supports separate, initial 10 percent disability ratings, but no greater, for right and left knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.3.

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

The issue of entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a service-connected lumbar spine disability is dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability and a service-connected PTSD disability, is granted. 

Service connection for hemorrhoids is denied.   

Service connection for GERD of the stomach is denied.

An initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis of the right knee is denied. 

An initial disability rating greater than 10 percent for limitation of flexion from arthritis and tendonitis and meniscal tear of the left knee is denied.  

Effective November 13, 2001, a separate initial 10 percent disability rating for limitation of extension from arthritis and tendonitis of the right knee is granted.  

Effective November 13, 2001, a separate initial 10 percent disability rating for limitation of extension from arthritis and tendonitis and meniscal tear of the left knee is granted.  

Effective November 13, 2001, a separate initial 10 percent disability rating for instability of the right knee is granted.  

Effective November 13, 2001, a separate initial 10 percent disability rating for instability of the left knee is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


